Citation Nr: 0915685	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residual scarring 
from right shoulder arthroscopic surgery.

2.  Entitlement to service connection for histoplasmosis with 
lung tissue scarring.

3.  Entitlement to service connection for osteoarthritis of 
the left hand.

4.  Entitlement to service connection for a colonic 
tubovillous adenoma polyp.

REPRESENTATION

Appellant represented by:  Armed Forces Services Corporation


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
2002. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In February 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.  At the hearing, the Veteran 
indicated that he wished to withdraw from his appeal the 
issues of entitlement to increased initial evaluations for 
degenerative arthritis of the lumbosacral spine, degenerative 
arthritis of the cervical spine, and degenerative arthritis 
of the right knee.  The Board will limit its consideration 
accordingly.

Also, the Veteran submitted evidence in support of his claims 
after his appeal had been certified to the Board; however, he 
has waived his right to have that evidence considered by the 
originating agency.

Furthermore, the Board notes that the Veteran has repeatedly 
contended that he has a disability manifested by recurrent 
bouts of upper respiratory infections, bronchitis, pneumonia, 
and sinusitis, which began during his period of service and 
are the result of in-service lung disease.  The RO has not 
yet addressed the issue of entitlement to service connection 
for disability manifested by recurrent bouts of upper 
respiratory infections, bronchitis, pneumonia, and sinusitis.  
Therefore, the matter is referred to the originating agency 
for appropriate action.

The issue of entitlement to service connection for a colonic 
tubovillous adenoma polyp is addressed in the REMAND that 
follows the order section of this decision.




FINDINGS OF FACT

1.  At no point during the pendency of his claim has the 
Veteran had any scarring from right shoulder arthroscopic 
surgery.

2.  At no point during the pendency of his claim has the 
Veteran had histoplasmosis or lung tissue scarring.

3.  At no point during the pendency of his claim has the 
Veteran had osteoarthritis of the left hand, or any other 
left hand disability.


CONCLUSIONS OF LAW

1.  Residual scarring from right shoulder arthroscopic 
surgery was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303  
(2008).

2.  Histoplasmosis with lung tissue scarring was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303  (2008).

3.  Osteoarthritis of the left hand was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for residual 
scarring from right shoulder arthroscopic surgery, 
histoplasmosis with lung tissue scarring, and osteoarthritis 
of the left hand.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability rating and effective date elements 
of a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in July 2003, prior to the initial adjudication of the 
claims.  Although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claims, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted any of these claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded an 
appropriate VA examination in response to his claims.  The 
Veteran has not identified any outstanding evidence that 
could be obtained to substantiate his claims.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  



For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Residual Scarring from Right Shoulder Arthroscopic Surgery

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for residual scarring from right shoulder 
arthroscopic surgery.

Service treatment records reflect that the Veteran underwent 
arthroscopic surgery for his right shoulder in January 1991.  
However, in order for the Veteran to have a current 
disability that can be service connected, he must have had 
the disability when the claim was filed or during the 
pendency of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  The post-service treatment record 
indicates that the Veteran does not have any residual 
scarring from right shoulder arthroscopic surgery, and has 
had no such scarring at any point during the pendency of his 
claim.

On an August 2003 QTC examination, the Veteran was noted not 
to have had any visible scars of the right shoulder.  The 
Board notes that the Veteran is competent to identify such 
symptomatology as scarring of the right shoulder.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (where a disability may 
be diagnosed by its unique and readily identifiable features, 
the presence of disability is not necessarily a determination 
"medical in nature," and may be capable of lay 
observation).  However, the Veteran has not asserted that 
there are any visible scars on his right shoulder, and there 
is no other evidence of record that contradicts the finding 
of the August 2003 QTC examiner.

Therefore, the Board concludes that service connection is not 
warranted for scarring of the skin due to the right shoulder 
arthroscopic surgery.

In his July 2005 notice of disagreement, the Veteran asserted 
that, although the August 2003 QTC examiner found no visible 
scarring, no examination was conducted to determine the 
extent of internal scarring and the effects on range of arm 
or shoulder motion.  To the extent that the Veteran claims 
lack of right shoulder or arm range of motion as a residual 
of internal scarring from in-service arthroscopic surgery, 
the Board notes that the Veteran is not competent to 
determine that such internal scarring of the right shoulder 
exists, as his lay opinion concerning a matter requiring 
medical expertise is of no probative value.  See Id.; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Veteran is currently service connected for 
degenerative joint disease of the right acromioclavicular 
joint, post operative.  This disability is rated on the basis 
of limitation of motion.  If the veteran has adhesions 
(internal scarring), the functional impairment resulting from 
the adhesions is considered in the rating for the already 
service-connected disability.  

Histoplasmosis with Lung Tissue Scarring

The Board also finds a preponderance of the evidence to be 
against the Veteran's claim for service connection for 
histoplasmosis with lung tissue scarring, as the record does 
not reflect histoplasmosis or lung tissue scarring at any 
point during the pendency of the instant claim.

Service treatment records indicate in-service treatment for 
histoplasmosis, with associated hilar adenopathy and 
pneumonia, noted in treatment records from December 1991 to 
March 1992; an April 1994 chest X-ray report indicates that 
the Veteran had a history of histoplasmosis, and that no 
active cardiopulmonary disease was seen on X-ray.  Service 
treatment records also reflect that on his March 2002 
retirement examination, the Veteran reported having a chronic 
cough, and a history of histoplasmosis diagnosed in the mid 
90s. 

However, on an August 2003 QTC examination, pulmonary 
function studies were normal.  August 2003 chest X-rays were 
also normal, with the lungs noted to be clear and without 
evidence of infiltrate or edema.  The August 2003 QTC 
examiner opined that, for the claimed condition of lung 
tissue scarring from severe histoplasmosis, there was no 
pathology to render a diagnosis. 

Private treatment records dated in November and December 2005 
indicate that the Veteran had a history of histoplasmosis 
pneumonia and subsequent episodes of frequent upper 
respiratory infections, bronchitis, and pneumonia, which may 
have been related to such histoplasmosis.

February 2006 private treatment notes indicate a history of 
histoplasmosis in October 1991, and that review of past chest 
X-rays, chest computed tomography (CT) scan, and fungal 
titres revealed findings consistent with granulomatous 
disease and histoplasmosis.  It was also noted that a chest 
X-ray from 2005, when compared to a chest X-ray from 1991, 
appeared stable, with no changes in hilar prominence.  It was 
furthermore noted that the Veteran had a history of 
respiratory infections and respiratory symptoms.

Thus, while the record indicates a history of histoplasmosis 
in service, a preponderance of the evidence indicates that 
neither histoplasmosis nor lung scarring was present when the 
Veteran filed this claim or anytime thereafter.  To the 
extent that the record reflects a current condition 
manifested by recurrent upper respiratory infections, 
sinusitis, pneumonia, or bronchitis, which might be related 
to the Veteran's service, the issue of service connection for 
such claimed disability is not before the Board, and has been 
referred to the RO for initial adjudication.

Accordingly, the Veteran's service connection claim must be 
denied.

Osteoarthritis of the Left Hand 

Finally, the Board finds a preponderance of the evidence to 
be against the Veteran's claim of entitlement to service 
connection for osteoarthritis of the left hand, which he 
attributes to service trauma in which he broke his third 
metacarpal.

Service treatment records reflect that the Veteran suffered 
an in-service broken third metacarpal in October 1972.  They 
also reflect that at his March 2002 retirement examination, 
the Veteran reported a history of breaking his hand and 
having arthritis as a residual of the injury.  However, there 
is no competent evidence the Veteran had osteoarthritis of 
the hand when this claim was filed or thereafter.   

On an August 2003 QTC examination, examination of the left 
hand, with reference to the third metatarsal, was normal.  
There was no tenderness or muscle atrophy.  The thumb of the 
left hand radial abducted from 0 to 70 degrees, palmar 
abducted from 0 to 70 degrees, metacarpal phalangeal joint 
flexed from 0 to 60 degrees, and interphalangeal joint flexed 
from 0 to 60 degrees.  For the index, middle, and ring 
fingers, all distal interphalangeal joints flexed from 0 to 
90 degrees, proximal interphalangeal joints flexed from 0 to 
100 degrees, and metacarpal phalangeal joints flexed from 0 
to 90 degrees.  Strength of the left hand was normal.  X-rays 
of the left hand were normal, with no evidence of fracture, 
the spaces intact, soft tissues unremarkable, and no evidence 
of radiopague foreign bodies.

Thus, the August 2003 QTC examination reflects no 
osteoarthritis of the left hand or other disability of the 
left hand disability.  There is no competent evidence of 
record that contradicts the August 2003 QTC examination 
findings; the Veteran is not competent to determine whether 
he has osteoarthritis of the left hand.  See Barr, 21 Vet. 
App. at 303; see also Espiritu, 2 Vet. App. at 492.  As the  
preponderance of the evidence establishes that the Veteran 
did not have osteoarthritis of the left hand when this claim 
was filed or thereafter, the claim must be denied.  


ORDER

Service connection for residual scarring from right shoulder 
arthroscopic surgery is denied.

Service connection for histoplasmosis with lung tissue 
scarring is denied.

Service connection for osteoarthritis of the left hand is 
denied.





REMAND

The issue of entitlement to service connection for a colonic 
tubovillous adenoma polyp must be remanded for the following 
reasons.

Service treatment records indicate that the Veteran had an 
adenomatous polyp surgically removed from his colon in July 
1998.  On an August 2003 QTC examination, the examiner noted 
that the Veteran had had an episode of gastrointestinal (GI) 
bleeding in 1998, underwent a colonoscopy, and had a polyp 
removed.  The examiner noted that the Veteran had also had a 
follow-up colonoscopy in 2002, which was normal.  The 
examiner furthermore noted that, for the claimed condition of 
tubular villous adenomatous polyp with acute GI bleed, the 
diagnosis was, "condition resolved, polyp removed by 
colonoscopy."

The Veteran submitted medical evidence dated in June 2006 
indicating that during a follow-up colonoscopy for 
adenomatous polyps in the colon, a sessile polyp was found in 
the descending colon.  The Veteran contends that his in-
service colon polyp and post-service polyp are medically 
related, and that he has a chronic disability manifested by 
recurrent colon polyps.  The August 2003 QTC examiner did not 
review the June 2006 medical evidence regarding the Veteran's 
colon polyp diagnosis, and there is no opinion of record 
regarding whether the Veteran's post-service polyp is 
etiologically related to his period of service, or whether 
the Veteran has a disability manifested by recurrent colon 
polyps.  Thus, this case must be remanded for such an 
opinion.


Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO or the AMC should obtain a copy 
of any pertinent outstanding VA 
outpatient records.  If the Veteran 
identifies any other pertinent medical 
records that have not been obtained, 
the RO or the AMC should undertake 
appropriate development to obtain a 
copy of those records.  If the RO or 
the AMC is unsuccessful in obtaining 
any pertinent evidence identified by 
the Veteran, it should so inform the 
Veteran and his representative, and 
request them to provide the outstanding 
evidence.

3.	Thereafter, the RO or the AMC should 
have the claims folder sent to the same 
VA examiner who conducted the August 
2003 QTC examination, and request that 
he or she review the entire claims 
folder and provide a diagnosis 
regarding the Veteran's claimed 
disability manifested by colon polyps.  
If a disorder is diagnosed, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder is 
related to the Veteran's in-service 
colonic tubovillous adenoma polyp, or 
to the Veteran's active service in any 
other way.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached. 

If the August 2003 examiner is 
unavailable, the claims folders should be 
sent to another examiner with appropriate 
expertise who should be requested to 
provide the required information.

Another examination of the Veteran 
should only be performed if deemed 
necessary by the examiner providing the 
required information.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


